DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and 19 objected to because of the following informalities:  the limitation “thorough” should be “through”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 12-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “the position-limiting slot is located on a lateral surface of the rack portion relative of the gear portion” is not understood.  The position-limiting slot LG does not appear to be defined by the rack portion, but by the fixing frames.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 10-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin, U.S. Patent 10,983,569.
Lin teaches a seamless hinge comprising two fixing frames (61, 61), a shaft (131) pivotally connected to the two fixing frames and having a gear portion located between the two fixing frames, a carrying frame (B1) slidably arranged in the two fixing frames and having a rack portion (151) engaged with the gear portion and wherein the carrying frame is adapted to slide relative the fixing frames within an angular range and drive the shaft through the rack portion so that the carrying frame rotates pivotally along a virtual axis, [Claim 1].
Regarding Claim 2, see “stoppers” below which abut against each other through the rack portion 151 and see the position-limiting slot below.

    PNG
    media_image1.png
    584
    675
    media_image1.png
    Greyscale

Regarding Claim 3, see slider below which meets the limitations as claimed.

    PNG
    media_image2.png
    367
    657
    media_image2.png
    Greyscale


Regarding Claim 4, see figs. 3A – 4D which shows the functional limitations as claimed.
Claim 5, Examiner notes that the part of the positioning slot that extends between the stoppers can be designated the accommodating slot.
Regarding Claim 6, see guiding slots G1 which surround the shaft and two sliding portions B1 formed on opposite sides of the rack portion and arranged in the guiding slots.
Regarding Claim 7, see turning portions and pivot holes below.

    PNG
    media_image3.png
    480
    515
    media_image3.png
    Greyscale

Regarding Claim 10, see below.

    PNG
    media_image4.png
    637
    698
    media_image4.png
    Greyscale

Claims 11-17 and 10¸ see rejections above in view fig. 1B-1C, elements 210, 220, 100.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin ‘569 as applied to claims 1 and 11 above, and further in view of Moon, U.S. Patent Application Publication 2021/0223827.
In addition to all the aspects of the instant invention, Lin teaches a connecting portion (152) at the end of the rack portion.
Lin does not teach a plurality of through holes through the connecting portion.
Moon teaches a similar device with a hinge that has a connecting portion with through holes (see fig. 2, 152a).
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide Lin with the through holes as taught by Moon because the through holes would allow for the easy use of fasteners for attaching the hinge to the electronic device.

Allowable Subject Matter
Claims 8 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218.  The examiner can normally be reached on IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        




/M.J.S/Examiner, Art Unit 3677